If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                      UNPUBLISHED
In re DOBINE/JACKSON, Minors.                                         November 22, 2022

                                                                      No. 360543
                                                                      Wayne Circuit Court
                                                                      Juvenile Division
                                                                      LC No. 2021-000531-NA



In re JACKSON/VANPELT, Minors.                                        No. 360545
                                                                      Wayne Circuit Court
                                                                      Juvenile Division
                                                                      LC No. 2021-000532-NA



In re JACKSON, Minor.                                                 No. 360549
                                                                      Wayne Circuit Court
                                                                      Juvenile Division
                                                                      LC No. 2021-000525-NA


Before: GLEICHER, C.J., and SERVITTO and YATES, JJ.

PER CURIAM.

        In these consolidated appeals, father appeals as of right the trial court’s orders terminating
his parental rights under MCL 712A.19b(3)(b)(i), (j), and (k)(ii) to his eight minor children. On
appeal, father argues that the Department of Health and Human Services (DHHS) did not present
clear and convincing evidence to establish the statutory grounds for termination. Finding no clear
error, we affirm.




                                                 -1-
                                   I. FACTUAL BACKGROUND

         These appeals come to us after one of father’s eight children,1 then-12-year-old JJ, reported
to father’s girlfriend that father sexually abused her. JJ testified that father touched her “when I
didn’t want him to or give him consent to.” She testified that the abuse began after she told her
mother that she was bisexual. When JJ returned to father’s home after a visit to her mother’s home,
father began asking her how she knew she was bisexual. She took a shower, and when she got out
“he told me to come here and” “sit on the couch.” She did so, wearing a towel. Father then began
rubbing her vagina. He told JJ to lay down, and then “he put his private part in mine.” She testified
that father inserted his penis into her vagina, “[m]oving it in and out” for maybe ten minutes. Some
of her siblings were home, but she did not tell them what happened right away. Instead, she went
to the bathroom. JJ testified that this type of interaction occurred more than once. The last time
it happened, in May 2021, father told her to go inside his room and lay on the bed.

         JJ testified that father told her that she “shouldn’t tell anyone [about the abuse] ‘cause bad
stuff can happen like you could go to jail,” which made her think that father meant he could go to
jail. JJ testified that “[h]e said that he would give me money or that he would—that he would let
me not go to school for a couple of days if I need to break from or school work.” He also bought
her a “vape pen” after he caught her smoking. Eventually, JJ told her sisters and brothers about
the abuse, and then she told father’s girlfriend a “couple of days” or [m]aybe a week” after that.

         After JJ shared her story, father’s girlfriend confronted him and an “altercation” ensued
between the two adults. Eventually investigators came to the home, but father told JJ not to tell
them anything. JJ testified that father “didn’t know I had told my brother and sisters, and so he
was telling everyone that we just—that we were just going to say that [father’s girlfriend] was mad
at him so she was just trying to make up stories to make him mad or and [sic] stuff like that.”
Investigators found a “strong smell of urine” in the home, emanating from a bedroom where at
least some of the children slept on air mattresses. Soon after this home visit, DHHS filed a petition
to remove the children and terminate father’s parental rights to each of the children. After a bench
trial, the trial court terminated father’s parental rights to all eight children. Father now appeals.

                                       II. LEGAL ANALYSIS

        The trial court terminated father’s parental rights to the eight children pursuant to MCL
712A.19b(3)(b)(i), (j), and (k)(ii), which is a decision we review for clear error. In re Dearmon,
303 Mich App 684, 699-700; 847 NW2d 514 (2014). “Clear error exists when some evidence
supports a finding, but a review of the entire record leaves the reviewing court with the definite
and firm conviction that the lower court made a mistake.” Id. At trial, DHHS bore the burden to
present clear and convincing evidence that there existed a statutory ground for termination. In re
Gonzalez/Martinez, 310 Mich App 426, 431; 871 NW2d 868 (2015). “In reviewing the circuit
court’s decision” to terminate parental rights, we “must give due regard to the trial court’s special
opportunity to observe the witnesses.” Id. If we find that the trial court did not clearly err as to




1
    The children are divided in the various appeals before us by the identity of their mother.


                                                  -2-
the existence of one ground for termination, we need not address any additional grounds. See In
re HRC, 286 Mich App 444, 461; 781 NW2d 105 (2009).

         Under MCL 712A.19b(3)(k)(ii), termination is proper when “[t]he parent abused the child
or a sibling of the child and the abuse included . . . [c]riminal sexual conduct involving penetration,
attempted penetration, or assault with intent to penetrate.” “[A] parent need not be criminally
charged with or convicted of criminal sexual conduct (CSC) for MCL 712A.19b(3)(k)(ii) to
apply.” In re Schadler, 315 Mich App 406, 410; 890 NW2d 676 (2016). In this case, there is no
dispute that father is the parent of all eight children. JJ testified that father penetrated her vagina
with his fingers and his penis on more than one occasion. The trial court found JJ’s testimony
credible, and “[i]t is not for this Court to displace the trial court’s credibility determination.” HRC,
286 Mich App at 460. Accordingly, the trial court did not clearly err when it found a factual basis
to terminate father’s parental rights to all eight children under this statutory ground.

        Although father has not argued that the trial court committed clear error when it found that
termination was in the children’s best interests, we have reviewed the record and we are satisfied
with the trial court’s determination. “In making its best-interest determination, the trial court may
consider the whole record, including evidence introduced by any party.” In re Medina, 317 Mich
App 219, 237; 894 NW2d 653 (2016) (quotation marks and citation omitted). “[T]he child’s bond
to the parent, the parent’s parenting ability, the child’s need for permanency, stability, and finality,
and the advantages of a foster home over the parent’s home” are all factors for the court to consider
when deciding whether termination is in the best interests of the child. In re White, 303 Mich App
701, 713; 846 NW2d 61 (2014). “The trial court may also consider a parent’s history of domestic
violence, the parent’s compliance with his or her case service plan, the parent’s visitation history
with the child, the children’s well-being while in care, and the possibility of adoption.” Id. at 714.
On appeal, we focus on the child, rather than the parent. Schadler, 315 Mich App at 411.

        In this case, the children were removed after JJ reported sexual abuse committed against
her by father. At the best-interest hearing, JJ’s mother testified that her three children no longer
had a bond with father after not seeing or hearing from him for the duration of the proceedings (as
the referee had ordered). JJ’s mother testified that her children voiced no interest in seeing father.
We acknowledge that no testimony was submitted regarding the other children, but the trial court
found JJ’s testimony about being sexually abused by father credible. The trial court explained that
father’s “outright depravity” of committing rape and incest against his daughter showed that “no
child, biologolical or otherwise, would ever be safe around a person with that type of judgment.”
We will not disturb the trial court’s credibility determination, see HRC, 286 Mich App at 460, so
we readily accept the trial court’s analysis of the children’s best interests in termination of father’s
parental rights.

       Affirmed in Dockets 360543, 360545, and 360549.

                                                               /s/ Elizabeth L. Gleicher
                                                               /s/ Deborah A. Servitto
                                                               /s/ Christopher P. Yates




                                                  -3-